DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 07/20/2021 is acknowledged. In light of amendments, new grounds of rejections are set forth above. Claims 1-3, 6-9 and 11 are examined on the merits in this office action.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oono et al. (US 2014/0242333 A1 cited in IDS) in view of Yamazaki et al. (US 6,632,538 B1 cited in IDS), Shimizu et al. (US 2013/0281572 A1) and Nakamura et al. (WO 2016/042837 A1 cited in IDS) or alternatively Ojiri et al. (WO 2014/126235 A1 cited in IDS). It is noted that when utilizing Nakamura et al. and Ojiri et al., the disclosures of the reference are based on US 2017/0088753 A1 and US 2015/0380692 A1 respectively which are an English language equivalent of the references. Therefore, the paragraph numbers cited with respect to Nakamura et al. and Ojiri et al. are found in US ‘583 and US ‘692 respectively.

Regarding claims 1-3 and 6-8, Oono et al. disclose a packing material for a power storage device (i.e. a battery packing material) comprising a base material protective layer 17, a base material 11, a first adhesive layer 12, a metal foil layer 13 (barrier layer), a second adhesive layer 15 and a sealant layer 16 in this order (see Abstract, Figure 1 and paragraph 0028). The base material protective layer 17 comprises an isocyanate curing agent (see paragraphs 0045) or polyurethane resin formed from polyols such as polyester polyols and acrylic polyols each having a hydroxyl group-containing group as a side chain, and an 
Oono et al. do not disclose presently claimed relation between maximum value A absorbance and maximum value B absorbance. Oono et al. do not disclose the battery packing material comprises an information-carrying portion composed of an ink on at least a portion of the surface of the protective layer, the ink containing a component having functional groups that react with isocyanate groups.
Yamazaki et al. disclose a battery case comprising a laminated sheet comprising a first base film layer 1a as an outermost layer (see Abstract and Figure 1). On the outermost layer trade name, direction for use or precautionary statement can be printed, i.e. information-carrying portion (see col. 66, lines 62-66).  While Yamazaki et al. do not disclose printing an ink or information carrying portion composed of an ink, given that the information is printed, Yamazaki et al. necessarily disclose printing an ink or information carrying portion composed of an ink.
In light of motivation for using outermost layer having trade name, direction for use or precautionary statement printed disclosed by Yamazaki et al. described above, it therefore 
Oono et al. in view of Yamazaki et al. do not disclose the ink containing a component having functional groups that react with isocyanate groups. Oono et al. in view of Yamazaki et al. do not disclose presently claimed relation between maximum value A absorbance and maximum value B absorbance.
Shimizu et al. disclose a non-aqueous pigment ink comprising a pigment complex including a pigment, a dispersant comprising a functional group having reactivity with polyvalent isocyanate compound, a polyvalent isocyanate compound and a non-aqueous solvent (see Abstract). The non-aqueous pigment ink exhibits improved fixability and low ink viscosity (see paragraph 0018).
In light of motivation for using a non-aqueous pigment ink disclosed by Shimizu et al. described above, it therefore would have been obvious to one of the ordinary skill in the art to use a non-aqueous pigment ink of Shimizu et al. as the ink in Oono et al. in view of Yamazaki et al. in order to obtain improved fixability and low ink viscosity, and thereby arrive at the claimed invention.
Oono et al. in view of Yamazaki et al. and Shimizu et al. do not disclose presently claimed relation between maximum value A absorbance and maximum value B absorbance.
Nakamura et al. disclose a laminate useful as protective film of batteries, i.e. a battery packaging material (see paragraph 0067). The laminate is aged after production, wherein the aging conditions are room temperature to 100 C for 12 to 240 hours and adhesion strength is achieved during aging (see paragraph 0066).
In light of motivation for using aging conditions of room temperature to 100 C for 12 to 
Oono et al. in view of Yamazaki et al., Shimizu et al. and Nakamura et al. disclose battery packaging material that is aged after production, wherein aging conditions are room temperature to 100 C for 12 to 240 hours where it would have been obvious to one of ordinary skill in the art to use the aging conditions including those utilized in the present invention (see Table 1 of specification). Further, a base material protective layer 17, a base material 11, a first adhesive layer 12, a metal foil layer 13 (barrier layer), a second adhesive layer 15 and a sealant layer 16 of Oono et al. are identical to that presently claimed. Given that the battery packaging material and aging conditions of Oono et al. in view of Yamazaki et al., Shimizu et al. and Nakamura et al. are identical to that utilized in the present invention, it is obvious or inherent that Oono et al. in view of Yamazaki et al., Shimizu et al. and Nakamura et al. has presently claimed relation between maximum value A absorbance and maximum value B absorbance.
Alternatively, Ojiri et al. disclose a laminate used as battery packaging material (see Abstract and paragraph 0130). For increasing adhesion of each layer in the laminated. An aging treatment can be conducted at temperature of about 30 to 100 C for 1 to 200 hours (see paragraph 0132).
In light of motivation for using aging treatment of about 30 to 100 C for 1 to 200 hours for production of laminate disclosed by Ojiri et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to age the battery packaging material of Oono et al. in view of Yamazaki et al. and Shimizu et al. at temperature and time, including those used in the present invention, to improve adhesion of each layer, and thereby arrive at the claimed invention.
Oono et al. in view of Yamazaki et al., Shimizu et al. and Ojiri et al. disclose battery packaging material that is aged after production, wherein aging conditions are about 30 to 100 C for 1 to 200 hours where it would have been obvious to one of ordinary skill in the art to use aging conditions including those utilized in the present invention (see Table 1 of specification). Further, a base material protective layer 17, a base material 11, a first adhesive layer 12, a metal foil layer 13 (barrier layer), a second adhesive layer 15 and a sealant layer 16 of Oono et al. are identical to that presently claimed. Given that the battery packaging material and aging conditions of Oono et al. in view of Yamazaki et al., Shimizu et al. and Ojiri et al. are identical to that utilized in the present invention, it is obvious or inherent that Oono et al. in view of Yamazaki et al., Shimizu et al. and Ojiri et al. has presently claimed relation between maximum value A absorbance and maximum value B absorbance.

Regarding claim 9, Oono et al. disclose a power storage device (i.e. battery) prepared by sealing the contents for a power storage device such as a positive electrode, a negative electrode and electrolyte solutions (see paragraphs 0315-0316). The positive electrode, the negative electrode and electrolyte solutions read on a battery element that are sealed (housed) in a packaging material.

Regarding claim 11, Oono et al. disclose protective layer comprising polyester urethane polyol that is a reaction product of polyester polyol (resin containing functional groups that react with aromatic diisocyanate) and bifunctional isocyanate compound such as aromatic diisocyanate compound (aromatic diisocyanate curing agent) (see paragraphs 0037, 0038).

Response to Arguments
Applicant's arguments filed 07/20/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above.
Applicants argue that amended claim 1 is patentable over the references.
In light of amendments, new grounds of rejections are set forth above.

Applicants argue that the recited B/A range is not inherent in the applied combination.
While Nakamura and Ojiri disclose broad aging conditions, these aging conditions (temperature and time) overlap with that utilized in present invention. Further, the data regarding aging conductions in present application is not persuasive given that the data is not commensurate in scope with the scope of present claims. That is, the data regarding aging conditions in the examples is limited to specific battery packaging material comprising specific protective layer, base layer, barrier layer and heat sealable resin layer.
Further, given that Nakamura and Ojiri disclose aging conditions improve adhesion, it would have been obvious to one of ordinary skill in the art to age the battery packaging material of Oono using aging conditions including that utilized in present invention. Given that aging conditions and battery packaging material of Oono in view of Nakamura or Oono in view of Ojiri is identical to that presently claimed, B/A is inherent or obvious in Oono in view of Nakamura or Oono in view of Ojiri.
Further, Oono broadly disclose aging treatment (see paragraph 0118). That is, the aging conditions are not limited to the examples.

Applicants argue that the above deficiencies in Oono, Nakamura and Ojiri are not cured by Yamazaki.
However, note that while Yamazaki do not disclose all the features of the present claimed invention, Yamazaki is used as teaching reference, and therefore, it is not necessary for In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely battery packing material which comprises an information-carrying portion composed of an ink on at least a portion of the surface of base material protective layer, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787